Citation Nr: 0334779	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  95-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1995, for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1943 to June 1946.  
The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1995 and later RO decisions that granted 
service connection for the cause of the veteran's death, 
effective from January 19, 1995.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a March 2001 letter, the RO advised the appellant of the 
evidence needed to substantiate her claim.  This notice 
advised her of the evidence that she had to submit and of the 
evidence VA would attempt to obtain.  She was asked to submit 
any evidence within 60 days.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

The Court of Appeals for Veterans Claims (Court) has held 
that VA must review the complete record in determining a 
claimant's entitlement to a benefit, including the claimant's 
records with the Social Security Administration (SSA) related 
to the same condition.  Quartuccio, 16 Vet. App. 183.  In 
this case, documents from the SSA received in 2002 and 2003 
reveal that the appellant filed a claim for a lump-sum death 
benefit of $225.00 in 1982 and a claim for SSA survivor 
benefits in 1996.  The forms originally filed by the claimant 
in 1982 and in 1995 or 1996, however, have not been obtained 
for inclusion in the appellant record.  These forms could 
establish, if certain statutory requirements are met, an 
earlier date of claim.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The appellant should also be advised that 
she has one year to submit any relevant 
evidence and, if she would like her 
appeal decided without delay, she can 
tell VA that she wishes to waive any 
remaining time period she has to respond 
to this notice.

2.  The RO should contact the SSA and 
obtain copies of all records in 
possession of that agency related to her 
claims filed in 1982 and in 1995 or 1996, 
particularly the application forms she 
submitted.  Any SSA documents obtained 
pursuant to this request should be 
included in the claims folder.

3.  After the above development, the RO 
should review the appellant's claim.  If 
the requested benefit is denied, an 
appropriate supplemental statement of the 
case should be sent to her and the 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



